 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT THOMAS,                                       Case No.: 3:18-cv-01835-GPC-JLB
     CDCR #E-88239,
12
                                         Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                        MOTION TO VACATE JUDGMENT;
                          vs.                             GRANTING MOTION FOR
14
                                                          EXTENSION OF TIME TO FILE
15                                                        AMENDED COMPLAINT AND
     W. L. MONTGOMERY, et al.                             GRANTING EX PARTE
16
                                     Defendants.          APPLICATION FOR THE CLERK
17                                                        OF COURT TO PROVIDE A COPY
                                                          OF HIS COMPLAINT
18
19                                                        [Dkt. Nos. 7, 9.]
20
21
22         Plaintiff Albert Thomas, while incarcerated at Pelican Bay State Prison (“PBSP”)
23   in Crescent City, California, and proceeding pro se, filed this civil rights action pursuant
24   to 42 U.S.C. § 1983 against the Wardens of PBSP and Calipatria State Prison (“CAL”),
25   together with CAL and other California Department of Corrections and Rehabilitation
26   (“CDCR”) officials, on August 6, 2018. (Dkt. No. 1.) On October 25, 2018, the Court
27   granted Plaintiff leave to proceed in forma pauperis (“IFP”), but dismissed his Complaint
28   for failing to state claim pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). (Dkt. No.
                                                      1
                                                                               3:18-cv-01835-GPC-JLB
 1   3.) Plaintiff was notified of his pleading deficiencies, and granted 45 days leave to file an
 2   Amended Complaint. (Id.) Plaintiff’s Amended Complaint was due on or before
 3   December 10, 2018, and because almost two full months had passed since the Court
 4   issued its October 25, 2018 Order, on December 21, 2018, the Court dismissed this action
 5   without prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief
 6   can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and because he
 7   has failed to prosecute as required by Court’s October 25, 2018 Order requiring
 8   amendment. See Fed. R. Civ. P. 41(b). (Dkt. No. 4.)
 9          Shortly after the dismissal, on December 24, 2018, the Court received Plaintiff’s
10   motion for extension of time to file an amended complaint explaining that he was unable
11   to comply with the Court’s order filed on October 25, 2018 because his legal papers were
12   removed from his cell. The Court construes his motion as a motion to vacate judgment
13   pursuant to Federal Rule of Civil Procedure 60(b)(6).1 After a review of Plaintiff’s
14   motion which was filed within days of the Court’s judgment, and in the interests of
15   justice, the Court exercises its discretion and vacates the Clerk’s Judgment filed on
16   December 21, 2018. See Gonzalez v. Crosby, 545 U.S. 524, 542 (2005). Accordingly,
17   the Court GRANTS Plaintiff’s motion for extension of time to file an amended
18   complaint. Plaintiff shall file an amended complaint on or before February 22, 2019.
19          Plaintiff also filed an ex parte request for a copy of his complaint to assist him in
20   filing a first amended complaint because he claims prison officials pilfered through his
21   legal documents and confiscated the only copy of his complaint. Good cause appearing,
22   the Court GRANTS Plaintiff’s ex parte request and DIRECTS the Clerk of Court to
23   ////
24   ////
25
26
     1
       Rule 60(b)(6) provides that, on motion, “the court may relieve a party or a party's legal representative
27   from a final judgment, order, or proceeding for ... any other reason [in addition to those categories
     specified in Rules 60(b)(1)—(5) ] justifying relief from the operation of the judgment.” Fed. R. Civ. P.
28   60.
                                                          2
                                                                                           3:18-cv-01835-GPC-JLB
 1   provide Plaintiff with a copy of the complaint, (Dkt. No. 1), with this Order.
 2         IT IS SO ORDERED.
 3   Dated: January 16, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                              3:18-cv-01835-GPC-JLB
